Citation Nr: 0410638	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  99-05 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient 
to reopen the veteran's claim for entitlement to service 
connection for a psychiatric condition.  

2.  Entitlement to service connection for a psychiatric condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife




ATTORNEY FOR THE BOARD

J. G. Long, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to December 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in November 1998, by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  In that decision, the RO denied the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder and the following appeal ensued.  
The Board notes that the veteran's claim for entitlement to 
service connection for a psychiatric disorder had been previously 
denied in a rating decision dated in July 1978.  The veteran did 
not perfect his appeal and that decision became final.  In 
December 1993, the RO issued a rating decision which "confirmed 
and continued" the prior final denial of service connection for an 
acquired psychiatric disorder.  The veteran filed a notice of 
disagreement (NOD) with this decision.  However, he did not 
perfect his appeal by filing a timely substantive appeal of this 
decision, and, therefore, the December 1993 rating decision became 
the last final decision to address the issue on any basis.  The RO 
issued a rating decision in November 1998 in which it again denied 
service connection for an acquired psychiatric disorder.  The 
veteran perfected his appeal of this decision and the Board 
remanded it because the RO failed to adjudicate the issue of 
whether or not it had received new and material evidence 
sufficient to reopen the veteran's claim.  Accordingly, the RO 
issued a supplemental statement of the case (SSOC) dated in 
January 2003, which included the new and material regulations and 
continued its denial of his claim.  In September 2003, the veteran 
presented sworn testimony before a Decision Review Officer (DRO).  
Following this testimony, the RO issued another SSOC, dated in 
September 2003, in which it continued its denial of the veteran's 
claim for a psychiatric disorder.

The Board also notes that a rating decision dated in April 1999 
found that the rating decision of July 1978, which denied 
entitlement to service connection for an acquired psychiatric 
disorder, did not involve clear and unmistakable error.  The 
veteran did not initiate an appeal from that determination by 
filing a timely notice of disagreement and, therefore, that issue 
is not before the Board at this time.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200 20.302(a) (2003).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the RO.

2.  The RO denied service connection for a nervous condition in a 
July 1978 rating decision; the veteran did not initiate an appeal 
of the denial upon notice of the decision and the July 1978 rating 
decision became final.  

3.  The RO denied service connection for a nervous condition in 
December 1993; the veteran did not initiate an appeal upon notice 
of the denial of his claim and the December 1993 rating decision 
became the last final rating decision addressing this issue on any 
basis.

4.  The evidence submitted since the December 1993 rating decision 
is neither cumulative nor redundant of contentions of record at 
the time of the decision and by itself or in connection with other 
evidence is so significant that it must be considered in order to 
fairly decide the merits of the claim.

5.  There is clear and unmistakable evidence that the veteran's 
psychiatric disorder existed prior to service.

6.  There is no clear and unmistakable evidence that the 
psychiatric disorder was not aggravated by service.


CONCLUSION OF LAW

1.  The December 1993 rating decision denying service connection 
for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2001).

2.  New and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder.  38 
U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 
(2001).

3.  Resolving all reasonable doubt in the veteran's favor, the 
veteran's psychiatric condition was incurred in or aggravated by 
his active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2003); VAOPGCPREC 3-2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

Once a rating decision becomes final, absent the submission of new 
and material evidence, the claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
When new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA shall reopen the 
claim and review the former disposition of the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court also has held that VA must determine if new and material 
evidence has been presented under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 5108 
(West 2002); and if the claim is reopened, the VA must then 
determine whether the VA's duty to assist has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999).  There was a significant 
change in the law regarding the VA's duty to assist during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
redefined the obligations of VA with respect to the duty to assist 
and imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 29, 
2001.  However, since the Board is granting the veteran's claim, 
any failure to fully comply with VCAA requirements constitutes 
harmless error and would not be prejudicial to the veteran.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.156(a), for claims received prior to August 
29, 2001, as is the case here, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon the 
specific matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In addition, new evidence submitted to reopen a claim will 
be presumed credible solely for the purpose of determining whether 
the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

With the above criteria in mind the relevant evidence will be 
summarized.  The December 1993 rating decision is the last final 
rating decision addressing the veteran's claim on any basis.  
Therefore, to determine whether the evidence received since this 
rating decision is new and material, it must be compared with the 
evidence of record at the time of the December 1993 rating 
decision.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).  

The evidence of record at the time of the December 1993 rating 
decision consisted of: the veteran's service medical records, VA 
treatment records dated June 1993-September 1993; private 
treatment records dated in February 1991; private emergency 
services health treatment records dated in February 1991; and, 
private treatment records dated May 1990-April 1992.  Based on its 
review of the foregoing evidence, the RO denied the veteran's 
claim.  The veteran did not appeal this decision and it became the 
last final decision to address this issue on any basis.  


The evidence received since the December 1993 rating decision 
consists of: the sworn testimony of the veteran and his wife from 
a hearing in September 2003; outpatient mental health clinic 
treatment records dated from March 1997 to April 1998; a letter 
dated in October 1969 from the veteran's private psychiatrist; a 
training syllabus; resubmitted service medical records; and, the 
veteran's selective service records. 

The Board finds the October 1969 letter from the veteran's private 
psychiatrist to be new and material evidence within the meaning of 
38 C.F.R. § 3.156(2001) because it shows the veteran had a pre-
existing psychological condition that was in complete remission 
prior to his entrance into the service.  Specifically, the October 
1969 letter informs the Navy recruiter that the veteran "responded 
favorably to psychotherapy" and as of the date of the letter was 
"well stabilized emotionally."  The letter further indicates that 
he was taken off his medication.  In addition, it indicates that 
the "recurrence of the [veteran's] emotional problems [was] 
unlikely" and the "[p]rognosis [was] favorable."  The Board finds 
this evidence to be new and material, and so significant that it 
must be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  Accordingly, the claim is 
reopened. 38 U.S.C.A. § 5108 (2001).

Because the veteran's claim will be granted, no useful purpose 
would be served by remanding the veteran's case for adjudication 
on the merits by the RO.  

II. Entitlement to Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003). Service 
connection generally requires evidence of a current disability 
with a relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the 
determinative issue involves medical causation or a medical 
diagnosis, lay assertions of medical status do not constitute 
competent medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For purposes of establishing service connection under 38 U.S.C.A. 
§ 1110 (West 2002), a veteran will be taken to have been in sound 
condition when examined, accepted and enrolled for service, except 
as to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).

In addition, when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

In this case, the veteran's enlistment examination report dated in 
September 1969 indicated that as of January 1970, no 
"disqualifying [psychological] defects were noted."  Furthermore, 
this report contains a notation dated in October 1969, which 
indicated the veteran was emotionally stable.  As discussed in 
Section I, the claims file also contains a letter dated in October 
1969 from the veteran's private physician, which indicates that 
the veteran "responded favorably to psychotherapy" and as of the 
date of the letter was "well stabilized emotionally."  The letter 
further indicates that he was taken off his medication.  In 
addition, it indicates that the "recurrence of the [veteran's] 
emotional problems [was] unlikely" and the "[p]rognosis [was] 
favorable."  The Board finds these records to be clear and 
unmistakable evidence that the veteran's psychiatric disorder 
existed prior to service.  The Board also finds that this evidence 
shows the veteran's condition was in remission prior to his 
entrance into the service.

However, the inquiry is not complete.  Under 38 U.S.C.A. § 1111 
(West 2002), there must be clear and unmistakable evidence showing 
not only that the disability existed prior to service, but also 
that the disability was not aggravated by service.  See VAOPGCPREC 
3-2003 (interpreting 38 U.S.C.A. § 1111 and holding that 38 C.F.R. 
§ 3.304(b) was invalid to the extent it conflicts with the 
statutory language). In this case, the medical evidence of record 
clearly demonstrates the existence of a psychiatric disorder prior 
to service.  In addition, both the veteran's induction examination 
report as well as the October 1969 letter from the veteran's 
private physician, indicate that his condition had stabilized 
prior to his entry into the service.  In addition, the veteran's 
service records contain proceedings from the Medical Evaluation 
Board [MEB] dated in August 1972 that shows the veteran was 
discharged from the service due to a "psychotic" emotional 
disorder that rendered him unfit for future service.  
Significantly, the MEB proceedings indicate the veteran's 
condition "had its onset prior to [his] entry into the service" 
and was "considered not aggravated by service."  The veteran 
submitted a rebuttal statement dated in October 1972.  

The Board also notes that the claims file contains private and VA 
medical treatment records dated from May 1990 through April 1998, 
which show that the veteran suffers from a current psychiatric 
disorder.

The Board finds no way to assign greater weight or probative value 
to either the veteran's private physician's opinion or the opinion 
of the MEB.  The medical evidence shows that the veteran's 
preexisting psychiatric disorder was in remission at service 
entrance and that during service it became so disabling that he 
was deemed unfit for service.  Based on these facts, the Board 
concludes that the veteran's preexisting disability was aggravated 
in service


ORDER

New and material evidence relating to the claim for service 
connection for an acquired psychiatric disorder having been 
received, the claim is reopened.  

Service connection for a psychiatric disorder is granted.

	                        
____________________________________________
	MARK W. GREENSTREET 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans  Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



